[Cite as State v. Hardrick, 2017-Ohio-623.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


STATE OF OHIO,                                      :        OPINION

                 Plaintiff-Appellee,                :
                                                             CASE NO. 2016-L-049
        - vs -                                      :

CHRISTIAN D. HARDRICK,                              :

                 Defendant-Appellant.               :


Criminal Appeal from the Lake County Court of Common Pleas, Case No. 2015 CR
001040.

Judgment: Affirmed.


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Kenneth J. Lewis, 1220 West 6th Street, #502, Cleveland, OH 44113 (For Defendant-
Appellant).




COLLEEN MARY O’TOOLE, J.

        {¶1}     Christian D. Hardrick appeals from the judgment of the Lake County Court

 of Common Pleas, sentencing him to two concurrent four year terms of imprisonment

 on two counts of aggravated robbery, to be served consecutive to two consecutive

 three year terms of imprisonment on two firearm specifications, for an aggregate term

 of ten years imprisonment.             Mr. Hardrick contends the trial court misbalanced the
seriousness and recidivism factors; that it should have merged the two counts of

aggravated robbery for sentencing purposes; and that the terms of imprisonment for

the firearms specifications should run concurrently. We affirm.

     {¶2}   About 11:30 a.m., December 1, 2015, Mr. Hardrick entered the Fifth Third

Bank located at 28953 Euclid Avenue, Wickliffe, Ohio, carrying a handgun and a

backpack. He pointed the gun at one of the tellers, and told her to give him all her

money. She complied. He then pointed it at the other teller, repeating his demand.

She complied as well. He then forced the women to the center of the bank, and made

them lie face down, while he made his escape.

     {¶3}   Shortly thereafter, Mr. Hardrick turned himself into the Cleveland Police.

He confessed his crimes, and was polite and cooperative when being questioned,

periodically breaking into tears about the pain he had caused the tellers, and would

cause his family. He told police he was on drugs, and committed the robbery because

he had recently lost his job, and needed the money to support his four children.

     {¶4}   December 3, 2015, a complaint was filed against Mr. Hardrick in the

Willoughby Municipal Court.      December 4, 2015, Mr. Hardrick appeared in the

Willoughby Municipal Court, and entered a plea of not guilty to the complaint. January

21, 2016, the Lake County Grand Jury returned an indictment in six counts against Mr.

Hardrick: Counts 1 and 2 aggravated robbery, first degree felonies in violation of R.C.

2911.01(A)(1), with firearm specifications pursuant to R.C. 2941.145; Counts 3 and 4,

kidnapping, first degree felonies in violation of R.C. 2905.01(A)(2), with firearm

specifications pursuant to R.C. 2941.145; Count 5, having weapons while under




                                           2
disability, a third degree felony in violation of R.C. 2923.13(A)(3); and Count 6, carrying

concealed weapons, a fourth degree felony in violation of R.C. 2923.12(A)(1).

         {¶5}   March 14, 2016, Mr. Hardrick entered a written plea of guilty to each of the

aggravated robbery counts, with their attendant firearm specification. The trial court

memorialized the change of plea in a judgment entry filed March 16, 2016, noting the

state would move to dismiss the remaining counts at sentencing.              The trial court

ordered a presentence investigation, and a victim impact statement.

         {¶6}   Sentencing hearing went forward April 19, 2016. By a judgment entry filed

April 26, 2016, the trial court memorialized the ten year aggregate sentence previously

referenced. The trial court further ordered Mr. Hardrick to pay restitution, costs, and

any fines, and stated he was subject to five years of mandatory post release control.

         {¶7}   Mr. Hardrick timely noticed this appeal, assigning a single error: “The trial

court erred and abused its discretion in failing to apply the merger doctrine when

sentencing the defendant, Christian Hardrick.”

         {¶8}   Mr. Hardrick advances three arguments in support of his assignment of

error.    The first is that the trial court misbalanced the seriousness and recidivism

factors, R.C. 2929.12.

         {¶9}   Initially, we note our standard of review for felony sentences is provided by

R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, ¶9-23.

That statute provides, in relevant part:

         {¶10} “(2) The court hearing an appeal under division (A), (B), or (C) of this

section shall review the record, including the findings underlying the sentence or

modification given by the sentencing court.




                                              3
      {¶11} “The appellate court may increase, reduce, or otherwise modify a

sentence that is appealed under this section or may vacate the sentence and remand

the matter to the sentencing court for resentencing. The appellate court’s standard for

review is not whether the sentencing court abused its discretion. The appellate court

may take any action authorized by this division if it clearly and convincingly finds either

of the following:

      {¶12} “(a) That the record does not support the sentencing court’s findings under

* * * division * * * (C)(4) of section 2929.14, * * *;

      {¶13} “(b) That the sentence is otherwise contrary to law.”

      {¶14} The Marcum court further held:

      {¶15} “We note that some sentences do not require the findings that R.C.

2953.08(G) specifically addresses. Nevertheless, it is fully consistent for appellate

courts to review those sentences that are imposed solely after consideration of the

factors in R.C. 2929.11 and 2929.12 under a standard that is equally deferential to the

sentencing court. That is, an appellate court may vacate or modify any sentence that

is not clearly and convincingly contrary to law only if the appellate court finds by clear

and convincing evidence that the record does not support the sentence.” Id. at ¶23.

      {¶16} In support of his argument the trial court misbalanced the seriousness and

recidivism factors, Mr. Hardrick points out neither of the bank tellers involved in the

robbery suffered physical harm.         This is a mitigating factor regarding seriousness

pursuant to R.C. 2929.12(C)(3). He also emphasizes he showed genuine remorse.

He turned himself in to police; he cooperated fully with the investigation; he even wrote




                                               4
letters of apology to the bank tellers. Genuine remorse is a mitigating factor regarding

the likelihood of recidivism pursuant to R.C. 2929.12(E)(5).

      {¶17} We must disagree the trial court misbalanced the seriousness and

recidivism factors.   The trial court fully acknowledged its belief in Mr. Hardrick’s

remorse. However, it pointed out he terrorized the bank tellers, forcing them to lie face

down during his escape, while pointing a loaded gun at them.           Causing serious

psychological harm to a crime victim is an exacerbating factor regarding seriousness.

R.C. 2929.12(B)(2). The trial court further observed Mr. Hardrick has a history of

criminal convictions, another exacerbating factor regarding recidivism.             R.C.

2929.12(D)(2). The trial court observed Mr. Hardrick committed this crime while on

community control, another factor indicating likelihood of recidivism.              R.C.

2929.12(D)(1). The trial court observed Mr. Hardrick had once been given intervention

in lieu of conviction by the Cuyahoga County Court of Common Pleas, but had failed to

complete the program, yet another factor indicating likelihood of recidivism.       R.C.

2929.12(D)(3).

      {¶18} This argument lacks merit.

      {¶19} Next, Mr. Hardrick contends the trial court erred in failing to merge his two

aggravated robbery convictions for sentencing purposes. R.C. 2941.25 controls the

doctrine allied offenses. We review challenges to a trial court’s failure to apply the

doctrine, and merge convictions for sentencing purposes, de novo. State v. May, 11th

Dist. Lake No. 2012-L-135, 2014-Ohio-4286, ¶11, citing State v. Williams, 134 Ohio

St.3d 482, 2012-Ohio-5699, ¶12. R.C. 2941.25 provides:




                                           5
      {¶20} “(A) Where the same conduct by defendant can be construed to constitute

two or more allied offenses of similar import, the indictment or information may contain

counts for all such offenses, but the defendant may be convicted of only one.

      {¶21} “(B) Where the defendant’s conduct constitutes two or more offenses of

dissimilar import, or where his conduct results in two or more offenses of the same or

similar kind committed separately or with a separate animus as to each, the indictment

or information may contain counts for all such offenses, and the defendant may be

convicted of all of them.”

      {¶22} Mr. Hardrick contends the two aggravated robbery charges should have

merged for sentencing, being offenses of similar import, since he committed only one

robbery, with one animus.

      {¶23} In State v. Jameson, 11th Dist. Ashtabula No. 2014-A-0069, 2015-Ohio-

4634, ¶11, we stated:

      {¶24} “ In State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, the Ohio

Supreme Court set forth the standard for determining whether merger is apposite,

holding that ‘(w)hen determining whether two offenses are allied offenses of similar

import subject to merger under R.C. 2941.25, the conduct of the accused must be

considered.’ Id. at syllabus. Recently, in State v. Ruff, 143 Ohio St.3d 114, 2015-

Ohio-995, the Supreme Court clarified that two or more offenses may result in multiple

convictions if any of the following are true: ‘(1) the offenses are dissimilar in import or

significance—in other words, each offense caused separate, identifiable harm, (2) the

offenses were committed separately, and (3) the offenses were committed with

separate animus or motivation.’ Id. at ¶25. ‘Two or more offenses of dissimilar import




                                            6
exist within the meaning of R.C. 2941.25(B) when the defendant’s conduct constitutes

offenses involving separate victims or if the harm that results from each offense is

separate and identifiable.’ Id. at paragraph two of the syllabus (emphasis added).”

(Emphasis sic.)

      {¶25} In this case, there were two separate victims – the bank tellers.

Consequently, pursuant to Ruff, the trial court was without power to merge the

aggravated robberies.

      {¶26} This argument lacks merit.

      {¶27} Mr. Hardrick’s third argument is that, since the underlying predicate crimes

to which he pleaded guilty run concurrently, so should the firearm specifications. As

this writer recently stated:

      {¶28} “The concept of a specification is to modify and enhance a criminal count.

As a caboose must follow its train, a specification, likewise, cannot stand alone without

its predicate offense. What occurred in this case is disharmonious as a specification

cannot stand unsupported or de-coupled from a felony for purposes of sentencing as it

is by itself not a separate crime but an enhancement to an existing crime. Appellant

was charged with three counts which included three firearm specifications. However,

because two counts were ordered to run concurrent with their predicate offenses, only

two firearm specifications remained, not three.” State v. Fortune, 11th Dist. Lake No.

2014-L-117, 2015-Ohio-4019, ¶42 (O’Toole, J., dissenting).

      {¶29} The general rule is that a defendant may be imprisoned for only a single

firearm specification. R.C. 2929.14(B)(1)(b). An exception to this rule is set forth at

R.C. 2929.14(B)(1)(g), which provides:




                                           7
      {¶30} “If an offender is convicted of or pleads guilty to two or more felonies, if

one or more of those felonies are aggravated murder, murder, attempted aggravated

murder, attempted murder, aggravated robbery, felonious assault, or rape, and if the

offender is convicted of or pleads guilty to a specification of the type described under

division (B)(1)(a) of this section in connection with two or more of the felonies, the

sentencing court shall impose on the offender the prison term specified under division

(B)(1)(a) of this section for each of the two most serious specifications of which the

offender is convicted or to which the offender pleads guilty and, in its discretion, also

may impose on the offender the prison term specified under that division for any or all

of the remaining specifications.”

      {¶31} Since Mr. Hardrick pled guilty to two felonies enumerated under R.C.

2929.14(B)(1)(g) – two counts of aggravated robbery – the division applies to his case.

And since R.C. 2929.14(B)(1)(g) mandates that sentencing courts shall impose prison

terms for the two most serious firearm specifications for which a defendant covered by

the division is convicted – and that the sentencing court has discretion to impose

further prison terms for other firearm specifications – appellate courts have interpreted

the division as requiring the imposition of consecutive firearm specifications. See. e.g.,

State v. Nitsche, 8th Dist. Cuyahoga No. 103174, 2016-Ohio-3170, ¶50-54. While this

seems illogical, it is the interpretation courts apply, even though a plain reading of R.C.

2929.14(B)(1)(g) does not require imposition of consecutive terms.

      {¶32} The assignment of error lacks merit.




                                            8
     {¶33} The judgment of the Lake County Court of Common Pleas is affirmed.



DIANE V. GRENDELL, J., concurs,

CYNTHIA WESTCOTT RICE, P.J., concurs in judgment only.




                                       9